                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


RICHARD RAYMOND DIXON,                             §
     # 2264625                                     §
v.                                                 §     Civil Action Nos. 4:20cv814
                                                   §
DIRECTOR, TDCJ-CID                                 §

                                     ORDER OF DISMISSAL

        The above-entitled and numbered civil action was referred to United States Magistrate

Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

proposed findings of fact and recommendations for the disposition of such action, has been presented

for consideration. The Magistrate Judge recommended the petition for writ of habeas corpus be

dismissed with prejudice as time-barred. Petitioner filed objections. (Dkt. # 18).

        Petitioner makes the same arguments in his objections that he made in his petition: (1) that

he was not admonished as to the correct range of punishment; and (2) his written admonishments

were incorrect because they did not advise that, due to the drug-free zone, his minimum sentence

would be seven years. However, the record belies Petitioner’s arguments. As the Magistrate Judge

correctly noted, Petitioner was charged by indictment with the offense of possession of a controlled

substance, methamphetamine, in an amount more than one gram but less than four grams, in a drug

free zone in cause No. 25255. (Dkt. # 10-15, p. 5). It was enhanced by a previous conviction for

conspiracy to manufacture, distribute, or possess with intent to distribute or dispense

methamphetamine. Petitioner pled guilty. On May 9, 2014, the trial court accepted the plea, found

Petitioner guilty, and placed him on probation for ten years. (Dkt. # 10-15, pp. 18-19). The record

also reflects that Petitioner was advised of the correct punishment range at his court hearing, and that

                                                   1
    the offense contained a drug-free zone offense finding. (Dkt. # 10-13, p. 6). Therefore, Petitioner’s

    objections lack merit.

           In all of his objections, Petitioner provides no information to refute the Magistrate Judge’s

    finding that Petitioner filed his federal habeas petition five years, four months, and twelve days

    beyond the AEDPA limitations deadline. None of Petitioner’s objections contradict the Magistrate

    Judge’s finding that Petitioner filed an untimely habeas petition.

           After reviewing the Report and Recommendation and conducting a de novo review of

    Petitioner’s objections, the Court concludes the findings and conclusions of the Magistrate Judge are

    correct, and adopts the same as the findings and conclusions of the Court.
.
           Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the

    case is DISMISSED with prejudice. A Certificate of appealability is DENIED. It is further

    ORDERED all motions by either party not previously ruled on are hereby DENIED.

          SIGNED this 30th day of April, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                     2
